Citation Nr: 0915463	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative arthritis of the right knee. 

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for laxity of the right knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision, which granted, in 
part, the Veteran's claim of service connection for 
degenerative arthritis of the right knee, and assessed a 10 
percent disability rating as of December 13, 2005.  In June 
2008, the RO granted service connection for laxity of the 
right knee and assessed a separate 10 percent disability 
rating, as of November 27, 2007.  

In December 2006, the RO granted the Veteran's claim of 
service connection for his left knee disability; and he has 
not appealed the initial rating assigned.
 
The Veteran testified at a travel board hearing before the 
undersigned in February 2009.  A transcript has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's right knee arthritis manifests with 
symptoms including flexion to 60 degrees, with painful motion 
from 40 to 60 degrees.

2.  As of November 27, 2007, the Veteran has slight laxity of 
the right knee. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for right knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2008).

2.  The criteria for a rating in excess of 10 percent 
disabling for laxity of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans' Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2006 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

The Veteran is challenging the initial evaluations assigned 
following the grant of service connection for his right knee 
condition, to include degenerative arthritis and laxity of 
the right knee.  In Dingess, and more recently in Goodwin v. 
Peake, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Goodwin, 22 Vet. App. 
128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the 
Veteran has neither alleged nor demonstrated that he has been 
prejudiced by defective VCAA notice.  Goodwin, 22 Vet.App. at 
136; Dunlap, 21 Vet.App. at 119.  Regarding the disability 
rating, VA requested and obtained all information from the 
Veteran to support his claim and granted service connection.  
There is no indication that any other evidence exists to 
support a higher disability rating.  Thus, the VCAA's purpose 
has been affected and any error is non-prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist with respect to initial rating claims 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
April 2006, November 2007, and June 2008.  There are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Initial Rating

The Veteran contends that he is entitled to a higher rating 
for his right knee disability, which includes separate 
ratings for degenerative arthritis of the right knee (10 
percent) and right knee laxity (10 percent).  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

With respect to his right knee disability, the Veteran 
currently receives a 10 percent rating for his degenerative 
arthritis of the right knee under Diagnostic Codes (DC) 5010-
5262 and a separate 10 percent rating for his right knee 
laxity under DC 5257.  These DCs reference musculoskeletal 
system disabilities, for impairment the legs and knees.  See 
38 C.F.R. § 4.71a. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

DC 5010 indicates that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003.  DC 5003 states that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id.  
The Veteran already receives a 10 percent rating based on 
arthritis with pain on motion.  A 20 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, DC 5003.  There is, in this case, only one 
major joint involved; therefore, a higher rating is not 
warranted under DC 5003.  See id.

Diagnostic Code (DC) 5260 provides for the evaluation of 
limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A 
0 percent rating is warranted when leg flexion is limited to 
60 degrees. Id.  A 10 percent rating is warranted when it is 
limited to 45 degrees, and a 20 percent rating is warranted 
when it is limited to 30 degrees.  Id.  DC 5261 provides for 
the evaluation of limitation of extension of the knee. Id.  A 
0 percent rating is warranted when leg extension is limited 
to 5 degrees. Id.  A 10 percent rating is warranted when it 
is limited to 10 degrees, and a 20 percent rating is 
warranted when it is limited to 15 degrees.  Id.  38 C.F.R. § 
4.71, Plate II, shows that normal flexion and extension of 
the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  Under Diagnostic 
Code 5257, a 10 percent rating is warranted for impairment of 
the knee with slight recurrent subluxation or lateral 
instability; a 20 percent rating is warranted for impairment 
of the knee with moderate recurrent subluxation or lateral 
instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

On VA examination in April 2006, the Veteran's range of 
motion of the right knee was 0 to 80 degrees; extension was 
to 0 degrees, with complaints of pain at 80 degrees.  The 
diagnosis was mild to moderate degenerative arthritis.  
During the November 2007 VA examination, the Veteran had 
range of motion from 0 to 60 degrees.  The aforementioned 
ranges of motion do not meet the minimal compensable ranges 
under DC 5260 and 5261.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
Veteran's knee.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
While the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board notes 
that the Veteran's current 10 percent rating for arthritis 
already takes into account his limitation of flexion with 
pain.  Specifically, when he was examined in November 2007 he 
had limitation of motion with pain from 40 to 60 degrees.  He 
does not, however, meet the criteria for a higher rating of 
20 percent as his flexion, even with due consideration of 
pain on use, is not limited to 30 degrees.  

At the November 2007 VA examination, the examiner found 
slight laxity with varus/valgus in 30 degrees of flexion.  
Because only slight instability was noted at the examination, 
and there is no other evidence suggesting greater disability, 
the Board finds that the Veteran is not entitled to a higher 
rating under DC 5257.  See id.

DC 5262 provides for the assignment of a 10 percent rating 
when there is malunion of the tibia or fibula with slight 
knee disability; a 20 percent rating when there is malunion 
with moderate knee disability; a 30 percent rating for 
malunion with marked knee disability; and a 40 percent rating 
when there is nonunion with loose motion requiring a brace.  
See 38 C.F.R. § 4.71a, DC 5299-5262.  The Board observes that 
the words "slight," "moderate," and "severe," as used in 
this DC, and in others, are not defined in the VA Schedule 
for Rating Disabilities.  Thus, rather than applying a 
mechanical formula to determine the severity of the Veteran's 
disability, the Board evaluates all of the evidence equitably 
towards a just conclusion.  See 38 C.F.R. § 4.6.  The most 
recent VA examinations do not suggest any malunion or 
nonunion; as such, a higher rating under this code is not 
available.

The Board must now address the alternative avenues through 
which the Veteran may obtain an increased disability rating.  
Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  The 
November 2007 VA report notes that the Veteran had 
cartilaginous degeneration of the right knee.  However, no 
record evidences that the Veteran suffered from dislocation 
of cartilage or had cartilage removed.  The Board concludes 
that ratings under DC 5258 and 5259 are not warranted.  The 
other applicable diagnostic codes relating to knee disorders 
also include Diagnostic Code 5256 (ankylosis of the knee) and 
Diagnostic Code 5263 (for genu recurvatum). There is no 
evidence of record that shows the Veteran has ankylosis of 
the knee or acquired traumatic genu recurvatum.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  In this regard, it is noted 
that as of December 13, 2005, the Veteran is entitled to no 
more than a 10 percent rating for his right knee disability 
based on arthritis.  As of November 27, 2007, he is entitled 
to separate 10 percent ratings based on arthritis AND laxity.  
There is no evidence of compensable laxity prior to November 
27, 2007.

The Board acknowledges that the Veteran is a below-the-knee 
amputee.  Amputation, however, was based on non-service-
connected vascular problems.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.   
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's right knee disability with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his right 
knee disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due solely to this disability.  
There is nothing in the record which suggests that the 
Veteran's right knee disability itself markedly impacted his 
ability to perform his job.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER


Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative arthritis of the right knee is 
denied. 

Entitlement to an initial rating in excess of 10 percent 
disabling for laxity of the right knee is denied. 


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


